Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 15, 2021.  The Examiner acknowledges the following:
3.	 A preliminary amendment was filed on 03/15/2021, amending all claims 1 – 12 was filed by Applicant.
4.	The specification was amended on 03/15/2021.
5.	The abstract was amended on 03/15/2021
6.	 The drawings filed on 03/15/2021 are accepted by the Examiner.
7.	 Current claims 1 – 12 are pending and they are being considered for examination.



Information Disclosure Statement
8.	The IDS document filed on filed on 03/15/2021 is acknowledged by the Examiner.

Priority
9.	 Priority data is based on a PCT application PCT/EP2019/073439 filed on 09/03/2019, which refers to a German application DE 102018122435.4, with priority 09/13/2018. Certified copies were filed to the office on 03/15/2021.


Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

 	Claims 1 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over “Isaac Partouche et al., US 2015/0358508 A1, hereinafter Partouche” in view of “Marcus Keresztes et al., DE 102005005795 (A1), hereinafter Keresztes”. (Note: Both references are cited in the IDS. The translation of Keresztes is provided by the Examiner).


Regarding Claim 1:
	Partouche discloses a system and method for filming a video movie. The filming system includes a filming camera 9 (Fig 2), wherein the filming camera is capable of capture several frames per second; the camera include a lens 10 that can capture images in a field of view 11 of camera 9, wherein the camera is connected to a computer system 12 that includes a composition module 32 (See [0095]). The field of view FOV of the camera can be varied by moving the camera within a real space 1 (See [0069 – 0073]). The system functions as to generate a predetermined three-dimensional 3D model of the real space (See [0087]). As for claim 1 limitations, Partouche teaches,

A method for depicting a three-dimensional object in a real environment (Fig 3, real space/environment 1. See [0070; 0073]), depicted in a final video played back on a monitor (Partouche shows in Fig 2 a system for filming video by capturing a series of images to be displayed as a movie on 14. See [0069; 0075]), the method including the following steps:
- generating at least one object video by filming the object (Fig 2, virtual object 31 seen on monitor of the composition module 32. See [0095; 0096]) with a filming camera from different filming directions for generating an object video (As in Fig 2, the field of view of the camera 9 can be varied by moving the camera as to obtain different views of the virtual object 1 as to produce the object video with respect to the optical axis of the camera and the axes as shown in Fig 1 (See [0062]), wherein the angle of an optical axis of the filming camera in relation to a central axis of the object is in each case determined for the respective filming direction (The filming operator can view on his/her monitor section, for each time frame, the position and orientation of the virtual object in real space from his angle of view, as the virtual object were present in front to him. He/she can adapt the positon of the filming camera relative to the objected if needed (See [0096]), so that an angle can be associated with each filming direction, 
- generating a live video with at least one live camera and simultaneously inserting the object video into the live video at a defined position in the environment for generating the final video (As discussed above, Partouche Fig 2, the position and orientation of the virtual object can be changed in the real space from the user angle of view and simultaneously the position of camera can be changed as well relative to the object as to produce a live video. See [0095; 0096]) and 
- changing the position of the live camera in the environment and simultaneously depicting the object in the final video in a desired perspective in the environment (Partouche, Fig 2, the position of the live camera can be changed by the user relative to the virtual object, as to generate a final video (See [0096; 0121]). In Figs 6a – 6c and 7a, Partouche teaches shows the position of the camera and showing the virtual/real object (the car) being shown simultaneously in the live video being generated. In Fig 8, it shows the virtual object 30, which can be resized when capturing the video. See [0105; 0107; 0111])), by the respective position of the live camera in the environment being determined while shooting the live video (Fig 6a, Fig 7a, shows the camera position in the environment being determined during the capture of the video. See [0105; 0107]), 
- the object video, adapted to the determined position of the live camera, showing the object in the final video from the direction that approximately corresponds to the direction of the live camera towards the desired position of the object in the environment In Figs 6a – 6c and 7a, Partouche teaches shows the position of the camera and showing the virtual/real object (the car) being shown simultaneously in the live video being generated. In Fig 8, it shows the virtual object 30, which can be resized when capturing the video. See [0105; 0107; 0111])).
Even though, Partouche teaches most of the limitations of claim 1, Partouche does not give details of the different angles when capturing the image of the virtual/real object, which in the same field of endeavor is taught by Keresztes. Keresztes teaches a computer-aided object being photographed by a digital camera, which shoots a frame of the object placed on a turntable (See Abstract; [0014]), as seen in Fig 1, wherein the camera 6 is stationary and it  photographs the object 1 placed on a rotatable table 2, with predefined angles of view, wherein the object is filmed by the camera from different directions in order to produce an object video, wherein the angle of the optical axis of the camera with respect to the central axis of the object being determined for each of the filming directions that allows for each filming direction to be assigned to an angle (See [0021; 0024; 0025]).
Therefore, it would have been obvious to the one with ordinary skills to combine the teachings of Partouche with the teaching of Keresztes, by modifying Partouche to include a turntable with an object to be photographed placed on it as taught by Keresztes, at the time of the invention to obtain predictable results, that allows for the user of 

Regarding Claims 2 – 11:
	The rejection of claim 1 is incorporated herein. As for the aforementioned claims limitations, Keresztes teaches in Fig 1 and Fig 2, a stationary camera 6, which images an object 1 placed over a turntable 2, which rotates showing the object at different predetermined angles which correspond to the angles as the table is rotated and different directions associated with each position of the turntable (See [0021; 0022; 0023; 0024; 0025]). As for the object being stationary and the filming camera moves, Partouche Fig 6a, Fig 7a (See [0105; 0107]). As for both, camera and object moving, Partouche Fig 8 (See [0111]).

Regarding Claim 12:
	The rejection of claim 1 is incorporated herein. As for claim12, Partouche teaches that the object with an animation can be superimposes in a video as in Fig 8. See [0111; 0121].

Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
1. R. Rafey et al., US 2003/0043270 A1 – it teaches a method of extracting a depth map from known camera and tracking data is disclosed. The method includes the steps of 
2. P. Schickel, US 2018/0196261 A1 – it teaches a device for generating a model of an object with superposition image data in a virtual environment includes an image capturing element configured to generate an image data stream of the object as well as a calculating unit configured to extract, from the image data stream, a model of the object from a real environment, to insert the extracted model into the virtual environment, and to superpose at least part of the model with superposition image data so as to generate the model of the object with superposition image data in the virtual environment, and a display element configured to display the model of the object with superposition image data in the virtual environment. 

Contact
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY S.B. CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on M-F 8:00-5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/MARLY S CAMARGO/           Primary Examiner , Art Unit 2697